COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Roger Abshire and USK9 Unlimited, Inc. v. Justin Pannell

Appellate case number:    01-19-00710-CV

Trial court case number: 2017-52769-A

Trial court:              80th District Court of Harris County

Date motion filed:        October 2, 2020

Party filing motion:      Appellee


       The en banc court has unanimously voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.


Judge’s signature:             /s/ Russell Lloyd___________________________
                                Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.



Date: ___December 15, 2020___________